Citation Nr: 1604038	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-34 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI), claimed as headaches.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to jet fuel, chemical solvents and/or herbicides.

5.  Entitlement to service connection for hypertension, to include as due to exposure to jet fuel, chemical solvents and/or herbicides, and to also include as secondary to diabetes mellitus.

6.  Entitlement to service connection for a lipoma, to include as due to exposure to jet fuel, chemical solvents and/or herbicides.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), alcoholism, and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A hearing transcript has been associated with the record.  The Veteran submitted additional evidence in support of his claims at the hearing; such evidence was accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2015).  In addition, the record was held open for 30 days at the request of the Veteran's representative to allow for the submission of additional evidence.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and other psychiatric diagnoses of record, to include alcoholism and general anxiety disorder, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, alcoholism and general anxiety disorder. 

The Board notes that additional evidence was added to the record, to include VA treatment records dated through October 2014, subsequent to the issuance of the November 2013 statements of the case.  The Veteran has not waived initial AOJ consideration of this evidence.  However, as the claim for service connection for a TBI is being granted herein and the remaining claims on appeal are being remanded, the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of awarded service connection and issuing a comprehensive and thorough remand.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The Board's decision as to the claim for service connection for a TBI is detailed below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently diagnosed TBI had its onset during the Veteran's service.


CONCLUSION OF LAW

A TBI was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the claim of entitlement to service connection for a TBI is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records contain an August 1966 treatment note, which indicates that the Veteran bumped his head with a companion while playing football and that he was knocked unconscious.  An impression of rule-out fracture was made.

A June 2011 VA examiner opined that, based on the Veteran's description of the event in August 1966, the mild TBI event was clinically diagnosed based on the event and his symptoms.  The examiner further opined that it would be difficult to establish that the Veteran's current complaints of headaches were sequelae of this mild TBI that occurred in August 1966 based on the current literature and research.  However, no rationale or explanation was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   

A June 2013 VA examiner noted that the Veteran sustained a mild TBI during service when he collided with another solider while playing football without a helmet during basic training.  The Veteran was knocked unconscious for an unclear duration and did not recall what testing or treatment was performed after this incident.  Following an examination and a review of the Veteran's claims file, a diagnosis of a mild TBI was made.  The examiner opined that it was at least as likely as not (50/50 probability) that this mild TBI was caused by or a result of the Veteran's service.  The examiner reasoned that the Veteran's description of the event of head trauma with transient loss of consciousness was corroborated by the August 1966 service treatment note but that he was not suffering from any residuals of a service-related head injury as his cognitive complaints could be attributed to other causes such as aging and a history of alcoholism.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

In sum, the record contains two competent opinions indicating that the Veteran's suffers from a current TBI and that this current TBI is related to his in-service head injury.  There is no contrary etiology opinion of record.  The Board notes that while the June 2011 and June 2013 opinions suggest that the Veteran's current headaches and/or cognitive impairments are not the result of a service-related TBI, both agree that the in-service head injury resulted in a mild TBI.  Finally, the Board finds that no further evidentiary development in this regard is necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.).

Moreover, in statements of record, the Veteran reported that he suffered from a head injury during service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  A head injury is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of memory difficulties that began in service.  Moreover, the Veteran has been consistent in his assertions in his filings to VA.

In sum, the Board finds that the Veteran's TBI is due to his service.  Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for TBI is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for a TBI is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran was afforded a VA examination in order to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus in February 2011, an addendum opinion is necessary to decide the claims.  Similarly, although the Veteran was afforded a VA examination in order to determine the nature and etiology of his claimed acquired psychiatric disorder, an addendum opinion is also warranted.  The Board also finds that further examination and an opinion is required to determine the nature and etiology of the Veteran's claimed diabetes mellitus, hypertension and lipoma.

The Veteran asserts that he suffers from bilateral hearing and tinnitus as a result of in-service acoustic trauma from repairing aircraft and that he has suffered from such disabilities continuously since service.  Service treatment records are negative for complaints, treatments or diagnoses related to bilateral hearing loss and/or tinnitus.  A February 2011 VA audiologist opined that it was less likely as not (less than 50/50 probability) that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of noise exposure during service as the entrance and separation audiograms were both within normal limits with no significant decrease in hearing upon separation. The audiologist further opined that the Veteran did not report any complaints of tinnitus during or immediately after service and that he reported occupational noise exposure working on boat engines in his own shop/business.  Similarly, a June 2013 VA audiologist opined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of noise exposure during service as enlistment and separation hearing ability were within normal limits and there was no significant threshold shift changes during service.

However, the Board finds that such opinions to be inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion.  In this case, neither the February 2011 nor the June 2013 VA audiologists discussed the Veteran's lay assertions of sustaining the hearing loss and tinnitus disabilities during service nor did he discuss the Veteran's assertions that he suffered from such disabilities continuously since service.  Moreover, it is unclear whether the audiologist considered whether the Veteran's July 1966 service entrance audiogram was conducted using American Standards Association (ASA) units as opposed to International Standard Organization (ISO) units.  In this regard, service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's statements and complete medical history.

With regards to the claimed diabetes mellitus, hypertension and lipoma, the Veteran has alleged that his in-service exposure to herbicides, jet refuel or other solvents while repairing the structural and non-structural parts of the airframe.  In the alternative, he alleges that his hypertension was caused or aggravated by his diabetes mellitus.  Service treatment records are negative for complaints, treatments or diagnoses related to diabetes mellitus, hypertension and/or lipoma.  His Form DD-214 does list his military occupational specialty (MOS) as airframe repairman specialist.  In support of these claims, the Veteran submitted a journal article generally suggesting that there was a significantly increased risk of death from diabetes in those exposed to a chemical solvent trichloroethylene (TCE) and employed in an aircraft maintenance facility.  The Veteran has not yet been afforded a VA examination to determine the etiology of these claimed disorders.  On remand, such opinion should be obtained.

With regards to the claimed acquired psychiatric disorder, the Veteran has alleged suffering from PTSD as a result of various stressors during service, to include two motor vehicle accidents and a head injury.  Service treatment records are negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.  As discussed above, the service treatment records do document a head injury in August 1966.  Other service treatment records document treatment for abrasions of knees and forearms in May 1967.  Post-service treatment records reflect assessments or other findings of PTSD, depression, anxiety, alcoholism and alcohol induced mood disorder.  An October 2012 VA examiner determined that the Veteran did not met the diagnostic criteria for PTSD but diagnosed the Veteran with
alcohol abuse and alcohol induced mood disorder; no etiology opinion was provided.  In addition, this opinion did not address the other disabilities noted in the record, including anxiety and depression.

A May 2010 treatment summary from M. K., a private social worker, indicates that the Veteran had been treated for depression, anxiety, stress and alcoholism in 2007, that the Veteran had identified himself as a Vietnam War Veteran and that he had reported serving as an airplane mechanic at different overseas postings, including in Vietnam.  The Veteran had also reported that he was the recipient of a mortar barrage by the enemy while he was stationed in Vietnam.  The provider opined that the Veteran's symptoms were consistent with PTSD and that the Veteran had a service connected disability.  However, the opinion is based on an inaccurate factual premise, namely that the Veteran served in combat and that he served in Vietnam.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Therefore, in light of these deficiencies, a new VA examination is required to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

With regards to the Veteran's assertions that he was exposed to herbicides as a result of performing airframe repairs on C-123 aircrafts used in spraying tactical herbicides during Operation Ranch Hand, the Board finds that additional development is necessary to substantiate such assertion.  In June 2015, VA published an interim rule establishing a presumption of exposure to certain herbicides for Veterans who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray a herbicide agent (Agent Orange) during the Vietnam era and later develop an Agent Orange presumptive condition.  80 Fed. Reg. 35246-01 (June 19, 2015) (currently codified at 38 C.F.R.                    § 3.307(a)(6)(v) (2015).  Notably, the designation of "UC-123" indicates that the particular aircraft was equipped with spray apparatus.  See Institute of Medicine, National Academy of Sciences, Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123 Aircraft 10 (2015).  

Here, the Veteran's service personnel records do not document his work on any UC-123 aircraft.  Performance Reports dated in August 1967 and August 1969 indicate that the Veteran had assisted with work on F4D aircraft.  During the August 2015 hearing, the Veteran testified that he performed work on a C-123 aircraft.  VA has also published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  The Veteran's units of assignment are also not listed among those currently recognized in VA's current list of military personnel who had regular and repeated exposure to contaminated ORH C-123s.  This issue should be reviewed for development and adjudication by the AOJ in the first instance.  See M21-1, Part IV.ii.1.H.3

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from October 2014 to the present, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include Va treatment records dated from October 2014 to the present not already of record, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Follow all current development procedures for the development of the Veteran's claim that he repaired C-123 and other aircraft known to have sprayed an herbicide agent pursuant to M21-1, Part IV.ii.1.H.3.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the June 2013 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate professional (audiologist or physician), if deemed necessary in the judgment of a competent, medical professional.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

With respect to current bilateral hearing loss and tinnitus, the audiologist should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that each disability had its onset in or was otherwise incurred in service.

In rendering the requested opinion, the audiologist should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The audiologist should specifically consider the Veteran's contentions that his bilateral hearing loss and/or tinnitus were caused by his exposure to noise from aircraft. 

All examination findings and testing results (if any), along with the complete rationale for the conclusions reached, must be provided.

4.  After obtaining all outstanding treatment records, the claims file should be forwarded to a physician or other appropriate medical professional to offer an opinion regarding the etiology of the Veteran's claimed diabetes, hypertension and lipoma.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner is asked to furnish an opinion with respect to the following questions: 

(A)  Does the Veteran currently suffer from lipoma or residuals of a lipoma?  The examiner should identify all such disorders that have been present at any time since November 2009.

(B) With regards to the diagnosed diabetes mellitus, hypertension and/or lipoma, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each disability had its onset in or was otherwise incurred in service, to include any exposure to jet fuel or other chemical solvents such as TCE.

(C) With regards to the diagnosed hypertension, the examiner should offer an opinion to whether it at least as likely as not (50 percent or greater probability) that the disability was caused OR aggravated by his claimed diabetes mellitus?

In rendering the requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The examiner should specifically consider the Veteran's contentions that his current diabetes mellitus, hypertension and/or lipoma is the result of his exposure to jet refuel during service.  The examiner should specifically address the articles submitted by the Veteran on the mortality of aircraft maintenance workers exposed to chemicals.

All examination findings and testing results (if any), along with the complete rationale for the conclusions reached, must be provided.

5.  After obtaining the records described above, the Veteran should be scheduled for a VA mental disorders examination conducted by a psychiatrist or psychologist in order to determine the nature and etiology of any identified acquired psychiatric disorder, to include PTSD, alcoholism and generalized anxiety disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Psychological testing should be conducted with a view toward determining whether the Veteran has PTSD or any acquired psychiatric disorder.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-5.  

(A) If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to personal assault or a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s). 

(B) If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, his active military service.

(C) With regards to the diagnosed alcoholism, the examiner should provide an opinion as to whether it is at least as likely as not that this disability was caused or aggravated by any other diagnosed acquired psychiatric disorder.

In rendering the requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The examiner should specifically consider the Veteran's contentions that his PTSD was caused by his in-service motor vehicle accidents and/or head injury.

All examination findings and testing results (if any), along with the complete rationale for the conclusions reached, must be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 






Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


